ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
BES Construction, LLC                         ) ASBCA No. 62726
                                              )
Under Contract No. FA4418-13-C-0005           )

APPEARANCE FOR THE APPELLANT:                    Todd A. Jones, Esq.
                                                  Counsel

APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                  Air Force Deputy Chief Trial Attorney
                                                 Lawrence M. Anderson, Esq.
                                                 Rebecca Tatum, Esq.
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: May 27, 2021



                                              TIMOTHY P. MCILMAIL
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62726, Appeal of BES Construction,
LLC, rendered in conformance with the Board’s Charter.

      Dated: May 28, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals